ORDER
Paul and Kerri Larson appeal the judgment denying their claim for a statutory penalty under section 443.130.1 RSMo 2000.1 They claim the trial court misinterpreted and misapplied the law when it found that Cendant Mortgage Corporation complied with the statute by filing a deed of release as to the Larsons’ mortgage on May 21, 2002. The Larsons contend that the trial court erred because section 443.130.1 actually required Cendant to make sure that the Larsons had the recorded deed of release in their possession within fifteen days of their request for release of the mortgage, and Cendant failed to do so.
We have reviewed the briefs of the parties and the record on appeal and do not find that the decision erroneously declared or applied the law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the court is affirmed in accordance with Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.